DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
 
Applicant’s cancellation of claim 5, amendment of claim 1 and 7, in the paper of 11/18/2021, is acknowledged.  Applicants' arguments filed on 11/18/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-4, 6-16 are still at issue and are present for examination. 
Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-8 to a reverse transcriptase mixture, in the paper of 3/26/2021, is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102

The  rejection of claim(s) 1-4, 6, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fout et al., (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) is withdrawn based upon applicants amendment of the claims to limit the claimed mixture to NOT containing Taq polymerase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) and Marx et al. (U.S. Patent NO. 8,759,061).
	Fout et al. teach a multiplex reverse transcription-PCR method for the detection of human enteric viruses in groundwater.  As a part of the taught methods, Fout et al. teach a reverse transcriptase mixture comprising a reverse transcriptase, RNasin Rnase inhibitor and a colored dye at a concentration in the range of 0.003% to 1% (w/v).  Fout et al. teach the preparation of RT-PCR reactions comprising reverse transcriptase and additional PCR components, including Taq polymerase, to generate 
	Marx et al. (U.S. Patent NO. 8,759,061) teach a number of mutated DNA polymerases with increased mispairing discriminiation and methods of use of these mutated DNA polymerases in nucleic acid amplification and analysis.  Marx et al. teach a number of mutant family A DNA polymerases from various species including  E. coli, Aquifex, Borrelia, Bacillus, Chlamydia, Chlamydophila, Chloroflexus, Haemophilus, Heliobacter, Lactococcus, Methylobacterium, Mycobacterium, Rhodothermus, Rickettsia, Streptococcus, Streptomyces, Synechocystis, Treponema, Thermus aquaticus, Thermus thermophilus, Thermus filiformis, Rhodothermus obamensis and Bacillus stearothermophilus and their use in RT-PCR methods.
One of skill in the art would have been motivated before the effective filing date to include any of the mutant family A DNA polymerases taught by Marx et al., in the methods taught by Fout et al. for the use of detecting human enteric viruses in groundwater.  Thus the claimed reverse transcriptase mixture comprising a reverse transcriptase and a clolored dye at a concentration in the range of 0.003% to 1% (w/v) wherein the reverse transcriptase mixture does not contain Taq polymerase would have been obvious as a result of the obvious methods.  Specifically the kit would have included the taught reverse transcriptase mixture with the reverse transcriptase in the 
Applicants Response:
Applicants argument that Fout teaches RT-PCR reactions containing Taq polymerase is acknowledged and this is the basis of the previous rejection based upon anticipation being changed to obviousness.
Thus claims 1-4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) and Marx et al. (U.S. Patent NO. 8,759,061).

Claims 1-4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Dietmaler and Ruschoff  (U.S. Patent No. 6,365,375) and Marx et al. (U.S. Patent NO. 8,759,061).
Dietmaler and Ruschoff teach methods for the amplification of nucleic acid fragments from DNA from single cells or cell clones with low cell count for mutation analysis.  As a part of the taught methods, Dietmaler and Ruschoff teach preamplification of reverse transcribed RNA comprisng a reverse transcriptase mixture comprising a reverse transcriptase, nucleic acid primers and a colored dye at a concentration in the range of 0.5% (w/v) (see Example 8 and supporting text).  Dietmaler and Ruschoff teach as a part of the analysis of amplification products, a composition comprising 3 ul of a sample buffer (96% foramide, 1% xylene cyanol ff, 1% 
	Marx et al. (U.S. Patent NO. 8,759,061) teach a number of mutated DNA polymerases with increased mispairing discriminiation and methods of use of these mutated DNA polymerases in nucleic acid amplification and analysis.  Marx et al. teach a number of mutant family A DNA polymerases from various species including  E. coli, Aquifex, Borrelia, Bacillus, Chlamydia, Chlamydophila, Chloroflexus, Haemophilus, Heliobacter, Lactococcus, Methylobacterium, Mycobacterium, Rhodothermus, Rickettsia, Streptococcus, Streptomyces, Synechocystis, Treponema, Thermus aquaticus, Thermus thermophilus, Thermus filiformis, Rhodothermus obamensis and Bacillus stearothermophilus and their use in RT-PCR and allele-specific PCR methods.

Thus claims 1-4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Fout et al. (Applied and Environmental Microbiology, Vol 69., No, 6, pp 3158-3164, June 2003) and Marx et al. (U.S. Patent NO. 8,759,061).

Remarks
No claim is allowed.
                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
1/20/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652